IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN RE: FIRST JUDICIAL DISTRICT                 : No. 68 EM 2020
 LIVESTREAM POLICY                              :
                                                :
                                                :
                                                :
 PETITION OF: COMMONWEALTH OF                   :
 PENNSYLVANIA                                   :
                                                :
                                                :
                                                :
                                                :


                                        ORDER


PER CURIAM
      AND NOW, this 23rd day of October, 2020, the “Emergency Motion Pursuant to

Pa.R.A.P. 123 and Supreme Court I.O.P. §7” and “Petition for King’s Bench or

Extraordinary Jurisdiction” filed by the Commonwealth are hereby DENIED. See In re

First Judicial District Livestream Policy, No. 539 JAD 2020 (Pa. Sept. 17, 2020).